Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alicia Hayter on 5/6/2022.
The application has been amended as follows: 
	Claim 37, line 9, after “at least one pin”, cancel [coupled to or].

	Claim 41, line 7, after “at least one pin”, cancel [coupled to or].

The examiner’s amendment was done in order to clearly define the invention over the applied prior art and place the claims in condition for allowance.

Allowable Subject Matter
Claims 27, 28, 31, 32, 34-38, 40-43, 45 and 46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 27, Twitchell Jr et al (US 7,563991 B2), hereinafter Twitchell, teaches an assembly comprising an enclosure having an interior configured to receive an electrical component, said enclosure having a body with an outer surface and a cap attached to said body, wherein said body and said fluid-impermeable cap each form a single continuous piece without any through-holes or other perturbances or features that extend through said body or said fluid-impermeable cap or otherwise might allow fluid to pass through the body or the cap into an interior of the body; and a fastening mechanism integrally formed with said body and extending outward from the outer surface of said enclosure.
 Twitchell, however, fails to further teach that said fastening mechanism comprising a lifting assembly.
Claims 28, 31, 32 and 35-36 are allowed for at least the reason for depending on claim 27.
Regarding claim 37, Twitchell teaches an assembly comprising an enclosure having an interior configured to receive an electrical component, said enclosure having a body and an uninterrupted cap attached to or integrally formed with said body, said uninterrupted cap having an outer surface, wherein said uninterrupted cap is continuous without any through-holes or other perturbances or features that extend through the cap or otherwise might allow fluid to pass through the cap into an interior of the body; and a fastening mechanism attached at the outer surface of said uninterrupted cap.
Twitchell, however, fails to further teach that said fastening mechanism comprising at least one pin embedded partway through the uninterrupted cap.
Claims 38 and 40 are allowed for at least the reason for depending on claim 37.
Regarding claim 41, Twitchell teaches an assembly comprising an enclosure having an outer surface and an interior configured to receive an electrical component, said enclosure having a body which is continuous without any through-holes or other perturbances or features that extend through the enclosure or otherwise might allow fluid to pass through the enclosure into an interior of the body; and a fastening mechanism attached at the outer surface of said enclosure.
Twitchell, however, fails to further teach that said fastening mechanism comprising at least one pin embedded partway through the uninterrupted cap.
Claims 42, 42, 45 and 46 are allowed for at least the reason for depending, either directly or indirectly, on claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845